Reasons for Allowance
Claims 1-12 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses providing a gaming machine with a display screen, eye-tracking software, facial recognition software, a camera configured to face in the same direction as the display screen faces, and a media player, the facial recognition software operably configured to recognize a plurality of facial expressions of a user using a plurality of facial recognition parameters on the user's face; providing a central database communicatively coupled with the gaming machine and storing a plurality of media presentations; publishing one of the plurality of media presentations through the media player on the display screen of the gaming machine; confirming sight by the user of the one of the plurality of media presentations using eye- tracking software and using the camera; while confirming sight by the user, capturing, through the facial recognition software, at least one of the plurality of facial expressions of the user; and publishing another of the plurality of media presentations through the media player on the display screen and, after initial publication of the one of the plurality of media presentations, soley based on the at least one of the plurality of facial expressions of the user.
The prior art of el Kaliouby (U.S. Pub. No. 20120222058 A1) discloses correlating the mental state data which was captured for the individual to mental state data collected from other people who experienced the first media presentation. The recommending the second media presentation to the individual may be further based on 
The prior art of Naveh (U.S. Pub. No. 20170243055 A1) discloses a calibration component may be configured to receive a request to calibrate emotion detection and present a type of emotion to a user. The calibration component may utilize the imaging component to detect emotion characteristics and store an association between the presented type of emotion and the detected emotion characteristics in the storage component 
The prior art of Robinson (U.S. Pub. No. 20150208125 A1) disclose a processor to receive a signal indicating that at least one open eye of a user viewing the display device has been detected; and responsive to receipt of said signal, maintain display of video content for a predetermined time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426